In an action, inter alia, for an accounting of partnership assets, the plaintiff appeals (1) from an order of the Supreme Court, Westchester County (Carey, J.H.O.), dated February 21, 1996, which denied his motion, in effect, to set aside so much of a verdict of the same court, dated December 30, 1995, as, after a nonjury trial, was in favor of the defendants, and (2), from so much of a judgment of the same court entered February 23, 1996, as is in favor of the defendants and against him in the net principal sum of $10,204.78.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
*711The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
In light of the conflicting evidence presented, it cannot be said that the court erred in concluding that the additional payment received by the plaintiff in 1985 should be restored to the partnership upon its dissolution. Since the record amply supports the trial court’s conclusions, the judgment will not be disturbed (see, e.g., Richard’s Home Ctr. & Lbr. v Kraft, 199 AD2d 254).
The plaintiff’s remaining contentions are without merit. Thompson, J. P., Joy, Altman and Florio, JJ., concur.